DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Under 35 U.S.C. § 112(b), Appellant’s claims must particularly point out and distinctly claim the subject matter the applicant regards as the invention. The statutory language of particularity and distinctness indicates that claims must be cast in clear and not vague or ambiguous, terms. If, instead, “a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential).
	Claim 7 recites the limitation "arranged as non-woven configuration" in line 2. There is no previous introduction of a non-woven configuration. There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Tassel et al. [EP1523957].
With respect to Claim 1, van Tassel discloses: (Figure 53, apparatus 600) A left atrial appendage device (…filtering membrane filters blood flowing between the atrium and the left atrial appendage and effectively isolates blood clots from leaving the atrial appendage and entering the atrium, [0007]), comprising: an expandable frame (strut wires 602) (…strut wires 602 causes the apparatus to return to a shape approximating that of FIG. 53 (post-delivery seen in Figures 55 and 56), [0096]) configured to shift between a first configuration (See Figure 56) and an expanded configuration (See Figure 58); a fabric mesh (filtering membrane 40) (…filtering membrane is preferably…a woven or non-woven mesh, [0035]) disposed along at least a portion of the expandable frame (… filtering membrane 40 is attached to strut wires 602 adjacent the proximal portion 606, [0095]); and an anti-thrombogenic coating disposed along the fabric mesh (In order to make the filtering membrane antithrombotic, heparin or other anticoagulants or antiplatelet agents may be used on the filtering membrane 40, [0041]).
With respect to Claim 2, van Tassel discloses: The left atrial appendage device of claim 1, wherein the fabric mesh includes a plurality of filaments (…filtering membrane may also be a permeable metal or a metal mesh of fine fibers, [0035]) (Examiner notes that multiple fine fibers making up the mesh is an equivalent interpretation to a plurality of filaments.).
…filtering membrane 40 can be made of bicompatible materials, such as, for example…polyester, [0034]).
With respect to claim 5, van Tassel discloses: The left atrial appendage device of claim 2, wherein the anti-thrombogenic coating encapsulates at least some of the plurality of filaments (…filtering membrane may be coated or covered with an anticoagulant, such as heparin, or another compound, or treated to provide antithromogenic properties, [0035]). 
With respect to Claim 7, van Tassel discloses: The left atrial appendage device of claim 2, wherein the plurality of filaments are arranged as non-woven configuration (…structure of the filtering membrane is preferably…a woven or non-woven mesh, [0035]).

Claim(s) 1, 2, 4-6, 8, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin [EP3426181].
With respect to Claim 1, Griffin discloses: (Figure 1, device 10) A left atrial appendage device (…occlusion device disclosed herein is configured…to effectively line (or coat) the inside of the LAA pouch, [0036]), comprising: an expandable frame (resilient mesh 30) configured to shift between a first configuration and an expanded configuration (...occlusion device disclosed herein is configured of resilient mesh capable of expansion to effectively line (or coat) the inside of the LAA pouch, [0036]) (Examiner understands that the expansion configuration is post-delivery and thus it is implicit that the device is capable of a first and expanded configuration.); a fabric mesh (resilient mesh 20) disposed along at least a portion of the expandable frame (See Figure 1); and an anti-thrombogenic coating disposed along the fabric mesh (…the resilient mesh material is formed of radiopaque metal strands, the strands may be covered with a polymer coating or extrusion… polymer coating or extrusion, …is coated or treated with an agent which tends to resist clotting, such as heparin).
…the resilient mesh 20 body of resilient mesh comprises a relatively uniform distribution of wire mesh strands or braids, [0040]).
With respect to Claim 4, Griffin discloses: The left atrial appendage device of claim 2, wherein the plurality of filaments include polyester (…the resilient mesh material is formed of woven strands of polymer material, such as, without limitation…polyester, [0055]).
With respect to Claim 5, Griffin discloses: The left atrial appendage device of claim 2, wherein the anti-thrombogenic coating encapsulates at least some of the plurality of filaments (…the resilient mesh material is formed of radiopaque metal strands, the strands may be covered with a polymer coating or extrusion…polymer coating or extrusion, in one embodiment, is coated or treated with an agent which tends to resist clotting, such as heparin, [0057]).
With respect to Claim 6, Griffin discloses: The left atrial appendage device of claim 2, wherein the anti-thrombogenic coating individually coats each of the plurality of filaments (…the resilient mesh material is formed of radiopaque metal strands, the strands may be covered with a polymer coating or extrusion…polymer coating or extrusion, in one embodiment, is coated or treated with an agent which tends to resist clotting, such as heparin, [0057]).
With respect to Claim 8, Griffin discloses: The left atrial appendage device of claim 2, wherein the plurality of filaments are arranged into a fiber bundle (…the individual wire strands may be formed from "cables" made up of a plurality of individual wires, [0065]).
	With respect to Claim 15, Griffin discloses: (Figure 1, device 10) A left atrial appendage device (…occlusion device disclosed herein is configured…to effectively line (or coat) the inside of the LAA pouch, [0036]), comprising: an expandable framework (resilient mesh 30) configured to shift between a delivery configuration and a deployed configuration (...occlusion device disclosed herein is configured of resilient mesh capable of expansion to effectively line (or coat) the inside of the LAA pouch, [0036]) (Examiner understands that the expansion configuration is post-delivery and thus it is implicit that the device is capable of a first and expanded configuration.); wherein the expandable framework is configured to engage a left atrial appendage when in the deployed configuration (...occlusion device disclosed herein is configured of resilient mesh capable of expansion to effectively line (or coat) the inside of the LAA pouch, [0036]); a fabric (resilient mesh 20) disposed along at least a portion of the expandable framework (See Figure 1), the fabric including one or more knitted fiber bundles (…the individual wire strands may be formed from "cables" made up of a plurality of individual wires, [0065]) (…72 wire strands and/or 72 strand braid configuration may be used, [0065]) (Examiner notes that a braid is an equivalent of a knitted design)); wherein each of the one or more knitted fiber bundles include a plurality of filaments (…the individual wire strands may be formed from "cables" made up of a plurality of individual wires, [0065]); and an anti-thrombogenic coating disposed along each of the plurality of filaments (…the resilient mesh material is formed of radiopaque metal strands, the strands may be covered with a polymer coating or extrusion…polymer coating or extrusion, in one embodiment, is coated or treated with an agent which tends to resist clotting, such as heparin, [0057]).
…the resilient mesh material is formed of radiopaque metal strands, the strands may be covered with a polymer coating or extrusion…polymer coating or extrusion, in one embodiment, is coated or treated with an agent which tends to resist clotting, such as heparin, [0057]).
	With respect to Claim 19, Griffin discloses: (Figure 1, device 10) An occlusive medical device (…occlusion device disclosed herein is configured…to effectively line (or coat) the inside of the LAA pouch, [0036]), comprising: an expandable frame (resilient mesh 30) configured to shift between a delivery configuration and an expanded configuration (...occlusion device disclosed herein is configured of resilient mesh capable of expansion to effectively line (or coat) the inside of the LAA pouch, [0036]) (Examiner understands that the expansion configuration is post-delivery and thus it is implicit that the device is capable of a first and expanded configuration.); wherein the expandable frame is configured to be implanted adjacent to a left atrial appendage (...occlusion device disclosed herein is configured of resilient mesh capable of expansion to effectively line (or coat) the inside of the LAA pouch, [0036]); a fabric mesh (resilient mesh 20) disposed along at least a portion of the expandable frame (See Figure 1), the fabric mesh including one or more fiber bundles arranged into a pattern (…72 wire strands and/or 72 strand braid configuration may be used, [0065]) (Examiner understands that a braid is a repeated form of interlaced strands  (MW definition – pattern: repeated form or design)); wherein each of the one or more fiber bundles include a plurality of filaments (…the individual wire strands may be formed from "cables" made up of a plurality of individual wires, [0065]); an anti-thrombogenic coating disposed along each of the plurality of filaments (…the resilient mesh material is formed of radiopaque metal strands, the strands may be covered with a polymer coating or extrusion…polymer coating or extrusion, in one embodiment, is coated or treated with an agent which tends to resist clotting, such as heparin, [0057]); and wherein at least one of the one or more fiber bundles includes an interior …the resilient mesh material is formed of radiopaque metal strands, the strands may be covered with a polymer coating or extrusion. The coating or extrusion over the radiopaque wire strands provides fluoroscopic visualization but also increases the resistance of the strands to bending fatigue and may also increase lubricity of the strands...polymer coating or extrusion, in one embodiment, is coated or treated with an agent which tends to resist clotting, such as heparin, [0057]) is disposed along the interior region (Examiner understands that each of the strands of the fiber bundle can be coated and there is an interior region of the wires of the cables where a section of the anti-thrombogenic coating is disposed.).
	With respect to Claim 20, Griffin discloses: The occlusive medical device of claim 19, wherein the anti-thrombogenic coating encapsulates each of the plurality of filaments (…the resilient mesh material is formed of radiopaque metal strands, the strands may be covered with a polymer coating or extrusion…polymer coating or extrusion, in one embodiment, is coated or treated with an agent which tends to resist clotting, such as heparin, [0057]).

Claim(s) 1, 2, 4-5, 7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayres et al. [2015/0005809].
With respect to Claim 1, Ayres discloses: (Figure 1A, 100) A left atrial appendage device (Any of the implantable medical devices discussed herein can be used to occlude a left atrial appendage (LAA) of a human heart, [0076]), comprising: an expandable frame (elongate members 102) configured to shift between a first configuration and an expanded configuration (…elongate member 102 can self-expand into a desired shape when the elongate member 102 is placed in a less restrictive environment, such as when it is deployed from the delivery sheath to a body cavity, [0089]); a fabric mesh (covering component 104) disposed along at least a portion of the expandable frame (See Figure 1A) (…the covering component 104 can comprise knits or fibers, [0098]) (Examiner notes that knits is an equivalent of mesh); and an anti-thrombogenic coating disposed along the fabric mesh (…the covering component 104 may be modified with covalently attached heparin or impregnated with one or more drug substances that are released in situ to promote wound healing or reduce tissue inflammation…the drug may be…an antithrombotic agent, [0097]).
With respect to Claim 2, Ayres discloses: The left atrial appendage device of claim 1, wherein the fabric mesh includes a plurality of filaments (…the covering component 104 can comprise knits or fibers, [0098]).
With respect to Claim 4, Ayres discloses: The left atrial appendage device of claim 2, wherein the plurality of filaments include polyester (…the covering component 104 may be formed of a polyester, [0098]).
With respect to Claim 5, Ayres discloses: The left atrial appendage device of claim 2, wherein the anti-thrombogenic coating encapsulates at least some of the plurality of filaments (…the covering component 104 may be modified with covalently attached heparin or impregnated with one or more drug substances that are released in situ, [0097]).
With respect to Claim 7, Ayres discloses: The left atrial appendage device of claim 2, wherein the plurality of filaments are arranged as non-woven configuration (…covering component 104 may be woven or non-woven, [0098]).
With respect to Claim 10, Ayres discloses: The left atrial appendage device of claim 1, wherein the anti-thrombogenic coating includes a fluoropolymer (…the covering component 104 may be formed of a fluoropolymer (e.g., expanded PTFE (ePTFE) or PTFE), [0098]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over van Tassel et al. [EP1523957] in view of Tischler [US 2014/0135817].
With respect to Claim 3, van Tassel discloses: The left atrial appendage device of claim 2.
Van Tassel fails to teach: wherein the plurality of filaments include polyethylene terephthalate.
Within the same field of LAA devices and suitable materials, Tischcler teaches: (Figure 12, support frame 210, expandable frame; membrane 230, fabric mesh) wherein the plurality of filaments include polyethylene terephthalate (…the membrane 230 is preferably formed of polyethylene terephthalate (PET), [0066]). Examiner understands that both devices are being used for the same purpose of treating/occluding the left atrial appendage. It would be understood that the material of the filaments as claimed would be achievable as the inventions are used for the same purpose. The chosen material for what works best in an LAA procedure are well known in the art and it would be obvious to select a polymeric fabric of polyethylene terephthalate as material for the filaments of the fabric mesh. Thus, the claimed polymeric fabric of polyethylene terephthalate is considered obvious over the teachings of the prior art as it would have been obvious and well within the purview of one of ordinary skill in the art to select a polyethylene terephthalate as the chosen fabric for .


Claims 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin [EP3426181] in view of Falotico et al. [EP1759724]. 
With respect to Claims 11-13, and 18 Griffin discloses: The left atrial appendage device of claim 1 and 15.
Griffin fails to teach: wherein the anti-thrombogenic coating includes polyvinylidene fluoride/polyvinylidene fluoride copolymer/poly(vinylidene fluoride-co-hexafluoropropylene).
Within the same field of occlusive devices, Falotico teaches: wherein the anti-thrombogenic coating includes am anti-coagulant (…invention relates to the administration of therapeutic agents for the prevention and treatment of vascular disease, and more particularly to intraluminal medical devices in combination with therapeutic agents for the prevention and treatment of vascular disease such as restenosis while substantially improving thrombosis resistance, [0001]) (Various polymers may be utilized. For example…polyvinylidene fluoride-co-hexafluoropropylene, [0058] Rapamycin functions to inhibit smooth muscle cell proliferation through a number of mechanisms, [0061]). Examiner understands that both devices are being used for the same purpose of treating/occluding the left atrial appendage and preventing thrombosis. It would be understood that the coating of the filaments as claimed would be achievable as the inventions are used for the same purpose. The coating for what works best in thrombosis prevention are well known in the art and it would be obvious to select a .
 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin [EP3426181] in view of Capodanno “Properties and Clinical Development of a Novel Coating Technology: The Poly[bis (trifluoroethoxy)phosphazene]”.
With respect to Claim 14, Griffin discloses: The left atrial appendage device of claim 15. 
Griffin fails to teach: wherein the anti- thrombogenic coating includes a poly[bis (trifluoroethoxy)phosphazene].
Within the same field of anti-thrombogenic coating, Capodanno teaches: solving the problem of providing an implantable device for cardiac applications with an anti-thrombogenic coating that prevents thrombosis and reduces the inflammatory response (See Abstract, pg. 18). (See page 21). 17 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin [EP3426181] in view of Ayres [2015/0005809].
With respect to Claim 17, Griffin discloses: The left atrial appendage device of claim 15.
Griffin fails to teach: wherein the anti- thrombogenic coating includes a fluoropolymer.
Within the same field of left atrial appendage devices, Ayres discloses: The left atrial appendage device of claim 15, wherein the anti- thrombogenic coating includes a fluoropolymer (…the covering component 104 may be formed of a fluoropolymer, [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention to modify the anti-thrombogenic coating of Griffin to have the fluropolymer of Ayres because Ayres states, “covering component 104 may be modified with covalently .
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Document N.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/P.A.C./Junior Examiner, Art Unit 3771               

/KATHERINE M SHI/Primary Examiner, Art Unit 3771